869 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry M. VUKELICH, Petitioner-Appellant,v.Thomas J. STICKRATH, Supt., Respondent-Appellee.
No. 88-3660.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1989.

1
Before KRUPANSKY and WELLFORD, Circuit Judges, and CHARLES W. JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Larry M. Vukelich appeals the dismissal of his petition for writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  Vukelich alleged that his convictions as an aider and abettor in theft and vandalism are not supported by constitutionally adequate evidence.  The district court found habeas relief unwarranted.  Upon consideration of the entire record, we conclude that habeas relief was properly denied.


4
The district court properly presumed the facts of petitioner's case as recited by the Ohio Court of Appeals to be correct.  See 28 U.S.C. Sec. 2254(d).  Viewed in the light most favorable to the prosecution, see Brown v. Davis, 752 F.2d 1142, 1147 (6th Cir.1985), the evidence is such that a rational trier of fact could accept each element of aiding and abetting in theft and vandalism as established beyond a reasonable doubt.   See Jackson v. Virginia, 443 U.S. 307, 319 (1979).  The district court therefore properly denied habeas relief.


5
Finally, petitioner asserts claims which are not cognizable on appeal.  Specifically, petitioner contends:  (1) that the jury instructions were somehow improper, and (2) that the prosecutrix somehow drew impermissible inferences during her closing argument.  However, neither claim was raised in the district court and will therefore not be addressed for the first time on appeal.   See Chandler v. Jones, 813 F.2d 773, 777 (6th Cir.1987).


6
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation